Citation Nr: 0320089	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  03-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO in 
Hartford, Connecticut, which granted service connection for 
Hepatitis C and assigned a 10 percent rating with an 
effective date of June 15, 2000.  


REMAND

In April 2003, the veteran requested a video conference 
hearing before a BVA Board member via telephone/television 
hook-up at the Hartford Regional Office.  In June 2003, the 
veteran declined the video conference hearing and indicated 
that he wanted a hearing before a Veterans Law Judge at the 
RO (i.e. a Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




